Citation Nr: 0002539	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-07 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to service connection for disability of the 
cervical spine, to include as secondary to degenerative disc 
disease of the lumbar spine, with healed laceration scars.

3.  Entitlement to service connection for disability of the 
thoracic spine, to include as secondary to degenerative disc 
disease of the lumbar spine, with healed laceration scars.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1941 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The veteran's case was remanded for additional 
development in January 1999.  The case is again before the 
Board for appellate review.

At the time of the Board's January 1999 remand, the issues of 
entitlement to service connection for emphysema and Barrett's 
syndrome, as due to tobacco use, were pending adjudication by 
the RO.  Also pending was adjudication of entitlement to 
service connection for nicotine dependence.  The issues were 
referred back to the RO for further development.  The Board 
notes that, while the case was in a remand status, the 
veteran was granted service connection for emphysema, due to 
tobacco use, and assigned a 10 percent rating in October 
1999.  He was denied service connection for Barrett's 
syndrome and nicotine dependence by way of the same rating 
decision.  The veteran was notified of the decision by way of 
a letter dated in November 1999.  The veteran's 
representative submitted a brief on appeal in January 2000 
and remarked that the brief also served as a notice of 
disagreement with the October 1999 rating decision.  As the 
issues have not been developed or certified on appeal to the 
Board, they are referred to the RO for appropriate action.  

The Board notes that the issue of entitlement to service 
connection for arthritis of the knees was denied in November 
1994.  The veteran disagreed with this decision in September 
1995, and a Statement of the Case (SOC) was issued in October 
1995.  The veteran submitted a substantive appeal in October 
1995.  Therefore that issue is properly before the Board and 
will be addressed below.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
arthritis of the knees is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

2.  The veteran's diagnoses of degenerative joint disease 
(DJD) of the cervical and thoracic spine are not related to 
service and are not aggravated by the veteran's service-
connected degenerative disc disease of the lumbar spine, with 
healed laceration scars.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arthritis of the knees is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by active service, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (1999).

3.  Degenerative joint disease of the thoracic spine was not 
incurred in or aggravated by active service, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 
1154(b), 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from November 1941 to 
January 1946, with combat action in the China-Burma-India 
theater of operations.  A review of his service medical 
records reflects that he was involved in two airplane 
crashes.  The first occurred in September 1942 in the United 
States.  Records associated with that event relate that the 
veteran was admitted for observation only.  There were no 
injuries noted at the time, or subsequent to the crash.  The 
veteran was involved in a second crash in April 1944 when his 
aircraft ditched at sea while on a combat mission.  He 
suffered lacerations, abrasions, and contusions.  He 
complained of stiffness at the time of his admission for 
treatment.  No specific findings pertinent to the knees, 
cervical spine or thoracic spine were noted.  A physical 
examination report, dated in June 1943 noted the veteran's 
hospitalization and recovery from malaria.  However, there 
were no defects noted in regard to the veteran's spine or 
knees.  A physical examination report, dated in July 1944, 
noted that the veteran had multiple laceration scars on his 
back.  The report also noted that the veteran had suffered 
injuries as described above when his aircraft crashed in 
April 1944.  Again, no defects or problems involving the 
spine or knees were identified.  Finally, a separation 
physical examination report, dated in October 1945, noted 
healed lacerations to the lower back from the 1944 crash.  No 
mention was made of any problems involving the spine or knees 
at that time.  

The veteran submitted his original claim for service 
connection for arthritis of his knees in June 1994.  He also 
claimed problems with his "back" from shell fragment 
wounds.  The veteran was afforded several VA examinations in 
August 1994.  The veteran related a history of arthritis and 
injury to his lower back from the crash in 1944.  X-rays of 
the cervical spine, thoracic spine, and knees were 
interpreted to show either degenerative changes or evidence 
of osteoarthritis.  The examiner provided the following 
pertinent diagnosis:  bilateral osteoarthritis of the knees, 
and cervical spondylolysis.  The examiner did not make any 
comment as to etiology of the diagnosed conditions.

The veteran submitted a statement in August 1994 wherein he 
discussed his history of medical treatment for several 
conditions.  However, the veteran did not provide any 
information of treatment for the conditions on appeal, either 
immediately after service or any period subsequent.

The veteran submitted additional statements in August and 
September 1996 and included several attachments of copies of 
military logs detailing his missions in service as well as 
copies of personal correspondence from the appellant during 
the same period.  The veteran's written statements focused on 
his malaria, blackwater fever, and dengue fever.  The 
personal correspondence noted the veteran's experience of 
ditching at sea.  However, the only injuries described by the 
veteran related to lacerations.  The copies of military logs 
provided no pertinent information regarding any injuries.

The veteran was granted service connection for degenerative 
disc disease of the lumbar spine, with healed laceration 
scars, in September 1996; and, assigned a 20 percent 
disability rating.  In December 1996, he submitted a 
statement wherein he claimed his lumbar spine disability was 
more severe than reflected by the 20 percent rating.  He also 
submitted a copy of a letter from J. Leonard Knowles, D.C., 
dated in November 1996.  Dr. Knowles said that he had treated 
the veteran for severe pain in his upper back, neck, lower 
back, both knees and right foot since September 1995.  Dr. 
Knowles further stated that physical examination revealed a 
very severe osteoarthritis and fibrositis of the dorsal and 
lumbosacral spine.  He also noted that the veteran had the 
most severe displacement of his spine that he had seen in 30 
years of practice.  Dr. Knowles opined that the condition 
could have been caused by the veteran's flying and crashes in 
service.  Dr. Knowles diagnoses were fibrochondritis of the 
cervical, dorsal and lumbosacral spines, and acute 
myofascitis of the same areas, and osteoarthritic tendencies.

The veteran was afforded a VA orthopedic examination in 
January 1997.  The examination focused on the veteran's 
lumbosacral spine.  The report indicates that x-rays were 
taken of the cervical spine and lumbosacral spine.  However, 
only severe degenerative joint disease (DJD) of the 
lumbosacral spine was reported and provided as a diagnosis.  
No diagnosis relating to the veteran's cervical, or thoracic 
spines or knees was provided.  

Associated with the claims file is a March 1997 letter from 
Dr. Knowles.  Dr. Knowles provided information of continued 
treatment provided to the veteran.  He remarked that the 
veteran's case had been one of the most severe cases of 
dysfunctional cases in his years of practice.  He indicated 
that the veteran had improved over recent months but was not 
totally well.  Included with the letter was a photocopy of a 
photograph depicting the veteran's back.  There were no 
notations or descriptions describing the picture from Dr. 
Knowles.  However, a handwritten statement indicated that the 
picture represented improvement in the veteran's condition 
after months and months.

In April 1997, the veteran's representative submitted a 
statement wherein it was stated that the veteran claimed that 
his entire back was injured in service and not just his 
lumbar spine.  Thus, the claim for disabilities of the 
cervical and thoracic spine was submitted for consideration.

The veteran submitted a statement, dated in October 1998, 
wherein he said that the only trauma to his back occurred in 
service as a result of the two airplane crashes.  He further 
stated that his current spinal problems, to include arthritis 
of the cervical and thoracic spine, are the direct result of 
trauma in service.  He added that he had asked Craig N. Bash, 
M. D., to review his file and provide an opinion.

Associated with the claims file is a statement from Dr. Bash, 
dated in November 1998.  The statement represents a review of 
the veteran's records, to include his claims file, and an 
opinion as to the etiology of the veteran's condition.  There 
is no indication of any actual physical examination of the 
veteran by Dr. Bash.  Dr. Bash noted the veteran's two plane 
crashes in service and subsequent treatment.  He also 
reviewed the results from the veteran's prior VA 
examinations.  Dr. Bash further noted the letters from Dr. 
Knowles.  Much of Dr. Bash's report is devoted to discussing 
issues regarding the veteran's tobacco-related claims.  In 
regard to the veteran's spine, Dr. Bash noted the veteran's 
October 1998 statement denying any other trauma to the spine.  
He said that in the absence of any subsequent post-service 
trauma to the spine, it was at least as likely as not, that 
the inservice trauma to the spine had resulted in the 
degenerative changes in the entire spine, to include 
cervical, dorsal, and lumbar.  

The veteran was afforded a VA orthopedic examination in 
February 1999.  The examiner noted that he had reviewed the 
veteran's claims file, to include Dr. Bash's opinion.  The 
veteran related a history of injury to his lower back due to 
a plane crash in 1944.  He denied any injury to his thoracic 
or cervical spine.  He also denied any pain to those areas at 
that time.  He said that he had been in constant pain since 
the injury.  The examiner remarked that the veteran later 
denied any low back pain but described discomfort in the 
lower back.  The veteran said that he had not received any 
recent treatment for his back.  He did not take any 
medication and had not had any physical therapy for his spine 
condition.  He denied any flare-ups of his cervical and 
thoracic spine conditions.  He said that his lumbar spine 
complaints were the only thing to have an impact on his daily 
activities.

Physical examination demonstrated no gross deformities of the 
cervical or thoracic spine.  The range of motion of the 
cervical spine was reported as flexion to 30 degrees, 
extension to 0 degrees, left and right lateral flexion to 35 
degrees, and left and right rotation to 55 degrees, all 
without pain.  He had no tenderness over the cervical or 
thoracic spine.  There was no fatigue, weakness or lack of 
endurance after repetitive use of the cervical or thoracic 
spine.  The examiner noted that x-rays of the cervical spine 
revealed mild DJD from C1 to C5 with a grade I 
spondylolisthesis of C4 on C5, there was also moderately 
severe DJD noted at C5-C6 and C6-C7.  The X-ray report found 
straightened curature and mild compression of the body of te 
C3, probably old.  X-rays of the thoracic spine showed 
moderate DJD with noted few bridging osteophytes.  The 
examiner's diagnosis was spondylosis of the cervical, 
thoracic and lumbosacral spines.  In regard to an opinion as 
to the etiology of the veteran's cervical and thoracic spine 
arthritis, the examiner stated the following:

Given his lack of symptoms of the 
cervical and thoracic spines as well as 
the generalized radiographic evidence of 
degenerative arthritic changes of the 
cervical, thoracic and lumbosacral 
spines, I do not see any evidence to 
suggest that the patient's cervical and 
thoracic disorders are related to his 
military service or injury.  In addition, 
given the range of motion of his cervical 
spine without pain as well as lack of any 
symptoms related to his cervical or 
thoracic spine, I do not feel that either 
of these conditions are aggravated by his 
lumbosacral disorder.  I do not agree 
with Dr. Bash's opinion in that the 
patient's military injury, namely the 
airplane crash which injured his 
lumbosacral spine is responsible for the 
changes noted on radiographs of his 
cervical and thoracic spines.  A more 
likely explanation is that these changes 
which involve the entire spine including 
the cervical, thoracic and lumbosacral 
spines are age related and are the 
process of generalized arthritic changes 
over time.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §  
3.303(a) (1999).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Further, a disability is service 
connected if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Moreover, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (1999) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

The Board notes that the veteran's representative has raised 
the argument that the appellant should be considered for 
service connection under 38 C.F.R. § 3.304(d) (1999), which 
relates to injuries suffered during combat service.  See also 
38 U.S.C.A. § 1154(b) (West 1991).  The provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) serve to 
assist the veteran in establishing the incurrence of a 
certain injury or disability in service.  They do not serve 
to establish service connection for the claimed disability.  

In this case, the SMRs clearly establish that the veteran 
suffered trauma in service by way of the two documented 
crashes.  However, the question is not whether the veteran 
suffered trauma, but whether he has a current disability that 
is related to that trauma.  Kessel v. West, 13 Vet. App. 9, 
14, (1999).

A.  Knees

The veteran is seeking service connection for arthritis of 
the knees.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

In addition to the statutory and regulation provisions cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

At the outset the Board notes that there is no evidence of a 
diagnosis of arthritis in service or within the one year 
period after service to satisfy the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309.

The veteran's SMRs are negative for any diagnosis of 
arthritis in service.  Moreover, the first evidence of 
arthritis of the knees is contained in the August 1994 VA 
examination report which diagnosed the veteran with bilateral 
osteoarthritis but did not provide any nexus to service.  
Subsequent VA examinations also failed to provide any nexus 
to service for the veteran's bilateral arthritis of the 
knees.

The statements from Dr. Knowles ascribe the veteran's 
generalized symptomatology to trauma in service without any 
basis for the opinion.  However, this opinion appears to be 
based on the veteran's self-reported history, as there is no 
indication that Dr. Knowles had the benefit to review the 
veteran's claims file prior to rendering an opinion.  In 
Swann v. Brown, 5 Vet. App. 177, 180 (1993), the Court held 
that, without supporting clinical evidence, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran.  The opinion from Dr. Bash does 
not refer to the issue of the veteran's knees at all.  

The only evidence the veteran has offered in support of his 
claim are his own statements that the trauma from his plane 
crashes in service is the cause of his bilateral knee 
arthritis.  While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease, such 
as arthritis, amount to a medical question; only a 
physician's opinion would be competent evidence.  Gowen v. 
Derwinski, 3 Vet. App. 286, 288 (1992).  Therefore, without 
competent evidence linking the veteran's current disorder to 
service this claim must be denied as not well grounded.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to 
support his claim that his arthritis of the knees is related 
to any injury in service, the Board finds that he has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims are well grounded.  38 U.S.C.A. § 5107.  Hence, the 
benefits sought on appeal are denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

B.  Cervical and Thoracic Spine

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented claims which are not 
inherently implausible.  Furthermore, upon examination of the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claims and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

As with the issue of the veteran's knees, there is no 
evidence of a diagnosis of arthritis in service or within the 
one year period after service to satisfy the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309.

The veteran's SMRs are negative for any reference to 
complaints or treatments related to the cervical or thoracic 
spine.  The SMRs do reflect treatment provided subsequent to 
plane crashes.  However, no injuries at all were noted 
following the 1942 crash.  Further, the records reflecting 
treatment for the 1944 crash listed injuries to the lower 
back from lacerations but made no mention of any type of 
injury to the cervical or thoracic spine.  Subsequent 
physical examinations during service were negative for any 
pertinent findings.

VA x-rays from August 1994 did document evidence of 
degenerative changes in both the cervical and thoracic spine, 
however, no nexus to service was provided.  The January 1997 
VA examination also failed to associate any disability 
involving the cervical and thoracic spine with any incident 
of service.

Post-service records do not reflect any treatment for the 
claimed conditions until many years after service.  Dr. 
Knowles said that he began his treatment of the veteran's 
generalized complaints in 1995.  He remarked in 1996 that the 
veteran's spinal problems might have been caused by his 
flying and crashes in service.  In March 1997, Dr. Knowles 
provided a vague statement that the veteran was treated for 
pain throughout his entire body that progressed from injuries 
sustained many years ago during service.  The statements of 
Dr. Knowles fail to provide any basis for the opinions nor do 
they reflect any review of the veteran's records to provide a 
basis for the opinions.  At best, the examiner seems to be 
recording the veteran's history and no more.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 177, 180 (1993).  

The medical opinion of Dr. Bash is short and succinct in 
regard to the veteran's spinal condition.  There is little 
analysis other than a review of the veteran's past records to 
show that he suffered trauma in service due to the two plane 
crashes, and the statement from the veteran that he had not 
suffered any other spinal trauma since that time.  Dr. Bash 
then opined that, absent post-service trauma, it was at least 
as likely as not that the veteran's DJD of the entire spine 
was related to the inservice trauma.  He did not examine the 
veteran nor is there any indication that he evaluated actual 
x-rays, as opposed to radiographic reports, of the veteran's 
spine to reach his conclusions regarding his opinion.  
Moreover, he expressed no opinion that the veteran's service-
connected lumbosacral disability aggravated any existing 
cervical or thoracic spine complaints.  

By contrast, the VA examiner in February 1999 conducted a 
complete review of the same records as Dr. Bash, as well as 
the November 1998 opinion from Dr. Bash.  The VA examiner 
noted the same history of trauma in service.  However, he 
also evaluated the veteran's current medical condition by way 
of a physical examination and reviewed current x-rays of the 
spine.  It was the VA examiner's conclusion that he disagreed 
with Dr. Bash's opinion, and, that the more likely 
explanation was that the degenerative changes present were 
due to the aging process.  He also opined that the service-
connected lumbosacral disability did not aggravate the 
cervical and thoracic spine DJD.  

The Board finds that the totality of the evidence does not 
support the veteran's claim for service connection, to 
include on a secondary basis.  As recounted, the evidence 
from Dr. Knowles is of little probative value.  The opinion 
from Dr. Bash does state an affirmative finding; however, the 
VA medical examiner's opinion from February 1999 provides a 
more complete opinion of the veteran's current status as 
related to any prior trauma and is more probative of the 
issues.  The Board is also struck by the lack of any evidence 
of treatment provided to the veteran after service in light 
of Dr. Knowles claims that the veteran's condition was the 
worse that he had seen in his 30 years of practice.  The VA 
examiner found the veteran's cervical and thoracic spines to 
be lacking in symptomatology.  In short, the preponderance of 
the evidence does not support a grant of service connection.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board 
has fact-finding authority to assess the quality of the 
evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

The Board notes that while the RO adjudicated the veteran's 
claim with respect to his cervical and thoracic spine as not 
well grounded, the Board has adjudicated the claim on the 
merits, thereby raising a question of a possible due process 
violation in light of Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board finds that the veteran has not been 
prejudiced by this action as the appellant's claim has been 
accorded a full review based on all the evidence of record.  
Moreover, there is no indication from the veteran that there 
is any missing pertinent evidence.  See generally Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for disabilities of the 
cervical and thoracic spine, to include as secondary to 
degenerative disc disease of the lumbar spine, with healed 
laceration scars..  Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for arthritis of the knees, 
disability of the cervical spine, and disability of the 
thoracic spine is denied.


REMAND

A review of the veteran's claims file reveals that he was 
granted service connection for degenerative disc disease of 
the lumbar spine, with healed laceration scars, in September 
1996.  The veteran was assigned a 20 percent rating for his 
disability and notified of the rating action in October 1996.  
38 C.F.R. § 4.71A, Diagnostic Code 5292 (1999).  Both the 
rating decision and notification letter informed the veteran 
that this action represented a complete grant of benefits on 
appeal for this issue.  The Board notes that this was an 
incorrect statement of the procedural posture of this issue.  

As held in AB v. Brown, 6 Vet.App. 35, 38 (1993), "on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation ?."  (Emphasis added).  As 
such, unless the veteran declares otherwise, or is granted 
the maximum benefit allowed by law or regulation, his claims 
must continue to be adjudicated.  (With exceptions as noted 
below).  The 20 percent rating granted for the veteran's 
lumbar spine disability in September 1996 does not represent 
a complete grant of the benefits sought with respect to that 
issue. 

The United States Court of Appeals for the Federal Circuit 
has held that the issue of the amount of compensation for a 
service-connected disability is a different issue than 
entitlement to service connection for that disability, and a 
second Notice of Disagreement (NOD) must be filed by the 
veteran in order to initiate appellate review concerning the 
issue of compensation.  Grantham v. Brown, 114 F.3rd 1156, 
1159 (1997).

In this case, the veteran, by way of his representative, 
requested an "increased", or higher, rating for his lumbar 
spine disability in December 1996.  This statement is 
construed by the Board to represent a NOD with the original 
disability rating.  As such, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The RO has not yet provided the veteran with a statement of 
the case (SOC) addressing a higher rating for his lumbar 
spine disability.  Accordingly, the issue of a higher rating 
for the lumbar spine disability remains on appeal based upon 
the veteran's original NOD from December 1996.  Therefore, 
that issue is remanded to the RO for issuance of an SOC and 
such further development as may be necessary.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Therefore, this case is REMANDED for the following action:

The RO should issue a statement of the 
case pertaining to the issue of 
entitlement to a higher rating for 
degenerative disc disease of the lumbar 
spine, with healed laceration scars.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 



